659 S.E.2d 4 (2008)
STATE
v.
George Thomas WILKERSON.
No. 170A07.
Supreme Court of North Carolina.
February 19, 2008.
Robert Montgomery, Special Deputy Attorney General, Garland N. Yates, District Attorney, for State of NC.
The following order has been entered on the motion filed on the 15th day of February 2008 by Defendant for Extension of Time to File Brief:
"Motion Allowed. Defendant (Wilkerson) shall have up to and including the 20th day of March 2008 to file and serve his/her brief with this Court. By order of the Court in conference this the 19th day of February 2008."